Citation Nr: 0316434	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD.  


REMAND

A review of the medical evidence contained in the veteran's 
claims file shows that there are some ambiguities regarding 
his current psychiatric diagnoses.  This case involves a 
situation where the veteran reported that he had been exposed 
to psychiatric stressors during active service while clearing 
bombing ranges of unexploded ordnance dropped by military 
pilots during target practice.  In this regard, we note that 
the veteran's service personnel records establish that his 
duties involved the removal of unexploded ordnance during his 
period of military service.  The claim on appeal is further 
complicated by medical evidence showing that he had been 
involved in a motor vehicle accident which occurred in 
September 1991, over nine years following his discharge from 
active service, in which he sustained a traumatic head injury 
with subsequent chronic mental and physical disabilities.  
Because the medical evidence associated with the veteran's 
claims file presents varied and sometimes conflicting 
professional assessments and opinions regarding the specifics 
of what are his current psychiatric diagnoses and the 
etiology of each diagnosis and its relationship to his period 
of active service, we find that the case should be remanded  
so that the veteran may be psychiatrically examined by the 
appropriate medical specialist(s) so that they may 
definitively determine his current diagnosis or diagnoses and 
present an opinion as to each diagnosis' relationship, if 
any, to his period of military service.  See Dizoglio v. 
Brown,  9 Vet. App. 163 (1996).  The claims folder should be 
made available to the examiner(s) for review prior to 
conducting the psychiatric evaluation.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Seals v. Brown, 8 Vet. 
App. 291, 295 (1995).

In view of the foregoing discussion the claim is REMANDED for 
the following development:

1.  The RO should thoroughly review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-assist 
provisions of the Veterans Claims 
Assistance of Act of 2000 that are 
specifically germane to the claim on 
appeal.  The RO should obtain any 
evidence identified by the veteran or 
allow him an appropriate response 
period. 

2.  Thereafter, the veteran should be 
scheduled for a psychiatric examination.  
The veteran's claims file should be made 
available to the examiner(s) prior to 
the examination for review of the 
veteran's pertinent history.  (It is 
assumed for a fact that the veteran 
performed tasks which involved the 
removal of unexploded ordnance from 
bombing ranges during his period of 
active service.)  Following the 
examination the examiner(s) should do 
the following:

(a.)  List the diagnoses of all 
psychiatric disorders that 
veteran currently has.

(b.)  For each psychiatric 
diagnosis listed in the 
response to (a.), above, state 
a medical opinion, based on 
examination findings and review 
of the record, as to whether 
the disorder is the result of 
the veteran's experiences 
during active duty clearing 
unexploded ordnance, or any 
other disease, injury, or 
incident of military service. 

3.  After the aforementioned development 
has been carried out, the RO should then 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations.  Allow an 
opportunity for the veteran and his 
representative to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


